AO 245B (Rev 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After November 1, 1987)
                                v.

                      Juan Carlos Rauda-Soto                               Case Number: 3:18-mj-22837-LL

                                                                           Lewis Christian Muller
                                                                           Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 ~ pleaded guilty to count(s) 2 of Complaint
                                          ~~~-=-~~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  2

 D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




 [] Count(s)         1 of the MJ Complaint                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~   Assessment: $10 WAIVED
 ~   Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, November 23, 2018
                                                                         Date of Imposition of Sentence

                       FILED
                                                                                                         -~-   -

                       Nov 23 2018                                       HONORABLE KAREN S. CRAWFORD
               CLERK, U.S. DISTRICT COURT
                                                                         UNITED STA TES MAGISTRATE JUDGE
            SOUTHERN DISTRICT OF CALIFORNIA
            BY         s1 er.cas       DEPUTY



                                                                                                                   3: l 8-mj-22837-LL
